 

FILED

OCT 3 1 2019
IN THE UNITED STATES DISTRICT COURT Clerk, U S District Court
FOR THE DISTRICT OF MONTANA District Of Montana
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-62-BLG-SPW
Plaintiff,
OPINION AND ORDER
vs.
JEFF LEE JEWART,
Defendant.

 

 

Before the Court is Defendant Jeff Lee Jewart’s objection to the Presentence
Investigation Report’s calculation of his base offense level. For the following
reasons, the Court overrules Jewart’s objection.

I. Background

On June 26, 2019, Jewart pled guilty to one count of being a prohibited
person in possession of a firearm, in violation of 18 U.S.C. 922(g)(1). (Docs. 16,
18, 19). The Court set sentencing for October 31, 2019, and a Presentence
Investigation Report was ordered to be prepared. (Doc. 20).

While compiling the Defendant’s criminal history, the Presentence
Investigation Report author discovered Jewart had previously been convicted of an
assault in Wyoming in 2010. The conviction was for Aggravated Assault and

]
Battery in violation of Wyo. Stat. Ann. § 6-2-502(a). While calculating Jewart’s
offense level, the Presentence Investigation Report author determined Jewart’s
base offense level was 22 under USSG § 2K2.1(a)(3), which provides, in relevant
part, a defendant’s base offense level is 22 if the offense involved a firearm
capable of accepting a large capacity magazine and the defendant committed the
offense subsequent to sustaining a felony conviction of either a crime of violence
or a controlled substance offense. The Presentence Investigation Report author
concluded Jewart’s prior assault was a crime of violence under U.S.S.G. §§ 2K2.1
app. n. 1 and 4B1.2(a).

Jewart objected to the Presentence Investigation Report’s conclusion that his
prior assault was a crime of violence under U.S.S.G. §§ 2K2.1 and 4B1.2(a).
II. Analysis

To determine whether a prior conviction is a crime of violence under
U.S.S.G. § 4B1.2(a), the Court applies what’s known as the categorical approach.
United States v. Door, 917 F.3d 1146, 1150 (9th Cir. 2019) (citing Taylor v. United
States, 495 U.S. 575 (1990)). Under the categorical approach, the Court compares
the elements of the statute of conviction with U.S.S.G. § 4B1.2(a)’s definition of
“crime of violence” to determine whether the statute of conviction criminalizes a
broader range of conduct than the federal definition captures. Door, 917 F.3d at

1150 (citing United States v. Edling, 895 F.3d 1153, 1155 (9th Cir. 2018)).
The Sentencing Guidelines define “crime of violence” as follows:

[A]ny offense under federal or state law, punishable by imprisonment
for a term exceeding one year that—

(1) has as an element the use, attempted use, or threatened use of

physical force against the person of another [known as the force

clause], or

(2) is murder, voluntary manslaughter, kidnapping, aggravated

assault, a forcible sex offense, robbery, arson, extortion, or the use or

unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or

explosive material as defined in 18 U.S.C. § 841(c) [known as the

enumerated offenses clause].
U.S.S.G. § 4B1.2(a). When determining whether a prior conviction constitutes a
crime of violence, the precise inquiry differs depending on whether the offense is
alleged to qualify as a crime of violence pursuant to the force clause or the
enumerated offenses clause. Door, 917 F.3d at 1150. An offense constitutes a
“crime of violence” if it qualifies under either of the clauses. Door, 917 F.3d at
1150. Throughout the analysis, the Court presumes the prior conviction rested
upon nothing more than the least of the acts criminalized by the statute of
conviction. Door, 917 F.3d at 1150 (citing Moncrieffe v. Holder, 569 U.S. 184,
191-192 (2013)).

To determine whether a prior conviction qualifies pursuant to the force
clause, the question is whether the crime of conviction “has as an element the use

or threatened use of physical force against the person of another, with ‘physical

force’ understood to mean in this context ‘violent force—that is, force capable of

3
causing physical pain or injury to another person.’” Door, 917 F.3d at 1151 (citing
Edling, 895 F.3d at 1156). If the crime of conviction necessarily entails the use,
attempted use, or threatened use of violent physical force, it is considered a
categorical match for a crime of violence pursuant to the force clause and the
inquiry ends. Door, 917 F.3d at 1151.

Jewart was convicted under Wyoming’s Aggravated Assault and Battery
statute, Wyo. Stat. Ann. § 6-2-502(a). The statute is what’s known as a divisible
statute. It lists several different elements in the alternative, thereby defining
multiple crimes. Edling, 895 F.3d at 1156. When a statute is divisible, courts
apply the modified categorical approach and look at a limited class of documents
to determine which elements the defendant was convicted under. Door, 917 F.3d
at 1151-1152. The information and judgment establish Jewart was convicted under
Wyo. Stat. Ann. § 6-2-502(a)(ii).'

Under Wyo. Stat. Ann. § 6-2-502(a)(ii), a person is guilty of aggravated
assault and battery if he “attempts to cause, or intentionally or knowingly causes
bodily injury to another with a deadly weapon.” “Bodily injury,” at the time of
Jewart’s conviction, meant “physical pain, illness or any impairment of physical
condition.” Conine v. State, 197 P.3d 156, 159 (Wyo. 2008) (citing Wyo. Stat.

Ann. § 6-1-104(a)(i) (2007)). “Deadly weapon” means but is not limited to “a

 

' The judgment stated Jewart was convicted under § 6-2-501(a)(ii), but the information makes clear that is a
typographical error because there is no § 6-2-501(a)(ii).
firearm, explosive or incendiary material, motorized vehicle, an animal or other
device, instrument, material or substance which in the manner it is used or is
intended to be used is reasonably capable of producing death or serious bodily
injury.” Conine, 197 P.3d at 159 (citing Wyo. Stat. Ann. § 6-1-104(a)(iv) (2007)).

The Court holds Wyo. Stat. Ann. § 6-2-502(a)(ii) is a crime violence under
U.S.S.G. § 4B1.2(a)’s force clause because an attempt to cause, or intentionally or
knowingly causing, bodily injury to another with a deadly weapon necessarily
entails the use or attempted use of violent physical force. Door, 917 F.3d at 1151.
It is not plausible someone could attempt to cause or intentionally cause bodily
injury in another with a deadly weapon without also attempting to use or
intentionally using physical, violent force. Although the definition of deadly
weapon includes “substances,” i.e, poison, both the Ninth Circuit and United States
Supreme Court concluded the act of employing poison as an instrument to cause
physical harm is a use of physical force United States v. Calvillo-Palacios, 860
F.3d 1285, 1291 (9th Cir. 2017); United States v. Castleman, 572 U.S. 157, 170-
171 (2014)).

Because the Court holds Jewart’s conviction under Wyo. Stat. Ann. § 6-2-
502(a)(ii) is a crime of violence under U.S.S.G. § 4B1.2(a)’s force clause, Jewart’s
objection is overruled and the Court adopts the Presentence Investigation Report’s

calculation of Jewart’s base offense level.
DATED this 31* day of October, 2019.

/
Lie. Z~—— f. fs FEE...
SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
